Citation Nr: 0910191	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low 
back disability prior to March 25, 2005.

2.  Entitlement to a rating higher than 20 percent for the 
low back disability since March 25, 2005.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from 
December 1956 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which confirmed and continued the existing 10 percent rating 
for the Veteran's low back disability.

During the pendency of the appeal, the Veteran relocated to 
Houston, Texas.  The RO in Houston issued a rating decision 
in November 2005 increasing the rating for the Veteran's low 
back disability to 20 percent as of March 25, 2005.  
He has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).  So the issues now on appeal 
are whether he was entitled to a rating higher than 10 
percent prior to March 25, 2005, and whether he has been 
entitled to a rating higher than 20 percent since.

As support for his claim, the Veteran testified at a February 
2009 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.




FINDINGS OF FACT

1.  The medical and other probative evidence indicates that, 
prior to March 2005, the Veteran's low back disability was 
manifested by limitation of flexion to 70 degrees and 
extension to 20 degrees with no muscle spasm or abnormal 
curvature of the spine.

2.  A March 25, 2005 VA examination determined the Veteran's 
low back disability had increased in severity - manifested 
by painful motion, mild fatigability on repetitive motion, 
mild paravertebral muscle spasm and slightly increased 
thoracic kyphosis; his range of motion was limited to 65 
degrees of flexion and to 20 degrees of extension. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
low back disability were not met prior to March 25, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Codes 5237 (effective 
September 26, 2003) (2002) .

2.  The criteria for a rating higher than 20 percent for the 
low back disability have not been met since March 25, 2005.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption 
by showing the error will not affect the essential fairness 
of the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in September 2003, May 2005 and October 2007, 
prior to finally adjudicating his claim in June 2008.  The 
letters informed him of the evidence required to substantiate 
his increased-rating claim as well as his and VA's respective 
responsibilities in obtaining supporting evidence.  He also 
was sent another letter in August 2007, which complied with 
the Dingess requirements as it gave him notice of the 
disability rating and effective date elements of him claim.  
He also was sent a letter in May 2008, which complied with 
the Court's holding in Vazquez as it informed him of all 
pertinent laws and regulations used to rate his disability 
and included an explanation of the evidence used to assign a 
disability evaluation.  Moreover, after providing this 
additional notice in May 2008, the RO went back and 
readjudicated his claim in a June 2008 SSOC.  See again 
Mayfield and Prickett, supra.  And there has been no reason 
to again go back and readjudicate his claim since providing 
the May 2008 notice because he has not identified or 
submitted any additional evidence in response to that 
additional notice.  Therefore, the absence of a subsequent 
SSOC after this notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in November 2002, March 
2005, and most recently in September 2007.  These examination 
reports are adequate for rating purposes as they contain the 
required information to properly assess the severity of his 
lumbar spine condition.  38 C.F.R. § 4.2.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  As a VA treatment record 
from May 2008 indicates the Veteran's gait was stable, that 
he had no difficulty driving and that he did not require pain 
medication to manage his back pain, the Board does not find 
evidence in the record suggesting his condition has 
deteriorated and requires another examination to assess its 
severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.	Rating Higher than 10 percent prior to March 25, 2005

The Veteran injured his low back while in service, in 1958.  
He was granted service connection for post-traumatic 
lumbosacral arthritis in September 1961 and assigned an 
initial 10 percent disability rating.  He filed a claim for a 
higher rating for his low back disorder in January 2002.  The 
September 2002 rating decision at issue continued the 10 
percent disability rating, and he appealed.  During the 
pendency of the appeal, the RO increased his rating to 20 
percent effective retroactively to the date of a March 2005 
VA examination.  He continued to appeal both the rating and 
the effective date for the increase.  For the reasons and 
bases discussed below, however, the Board finds that both the 
10 percent rating prior to the March 2005 VA examination and 
the 20 percent rating since are appropriate, so his appeal 
must be denied.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o) (2) (2008).  

At the time the Veteran filed his claim, lumbosacral strain 
was evaluated under Diagnostic Code 5295, which provides a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion; a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion; and a 40 percent rating for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.



In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Schedule for Rating Disabilities provides some guidance 
by listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's low back disorder is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the Veteran's low back disorder.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only prospectively for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the Veteran's 
low back disorder is not manifested by intervertebral disc 
syndrome.  In this regard, the Board places significant 
probative value on a November 2002, October 2003 and March 
2005 VA examination reports in which the VA examiners found 
no neurological symptoms pertaining to his low back disorder 
and commented that radicular symptoms were not present.  In 
light of this medical opinion, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the Veteran's low back disorder.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent rating requires unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5237 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating higher than 10 percent for the Veteran's 
low back disorder prior to March 2005.  In reaching this 
decision, the Board notes that the most probative evidence is 
the November 2002 and October 2003 VA examination reports, 
although the Board will also consider various VA and private 
treatment records in rating this disability.

Turning first to the old criteria, the Board finds that the 
Veteran's lumbar spine did not meet the criteria for a 20 
percent rating under DC 5295.  The November 2002 VA 
examination report indicated that his lumbar spine 
demonstrated 30 degrees of lateral flexion.  Since normal 
lateral flexion is 30 degrees, see Plate V. 68 Fed. Reg. 
51,458 (Aug. 27, 2003), the Veteran clearly did not have loss 
of lateral spine motion while standing as required for a 20 
percent rating under DC 5295. This report also noted that 
muscle spasms were not present in the Veteran's lower back, 
which was also required for a 20 percent rating under DC 
5295.



The Board also notes that the November 2002 VA examination 
report made no reference to any of the symptoms listed in the 
criteria for a 40 percent rating under DC 5295, namely a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  Although the X-rays associated with the 
November 2002 report did note that the Veteran's lumbar spine 
had mild spondylosis at the 
L3-L4 level, there was no loss of lateral motion connected 
with the osteoarthritic changes to warrant a higher rating.  
Thus, there is simply no basis to assign a 20 percent rating 
under DC 5295 for the period prior to March 2005.

The Board also finds that the Veteran's lumbar spine was not 
manifested by moderate limitation of motion, as required for 
a 20 percent rating under DC 5292.  The November 2002 VA 
examination report noted that his lumbar spine demonstrated 
flexion of 70 degrees, extension of 20 degrees, lateral 
flexion of 30 degrees in both directions, and rotation of 30 
degrees bilaterally.  Thus, the Veteran's lumbar spine 
demonstrated only a 20 degree loss of flexion and a 10 degree 
loss of extension - thereby maintaining approximately 2/3 of 
normal flexion and extension - with no loss of lateral 
flexion, or rotation. The Board notes that these findings 
reflect only slight limitation of motion under DC 5292, 
thereby precluding a disability rating higher than 10 percent 
under DC 5292.

Under the amended rating criteria, the Veteran's 
thoracolumbar spine demonstrated flexion greater than 60 
degrees and a combined range of motion greater than 120 
degrees. The November 2002 VA examination report listed 
flexion of 70 degrees, with a combined range of motion of 210 
degrees.  The October 2003 VA examination report listed 
flexion to 70 degrees and a combined range of motion of 220.  
These findings clearly preclude a 20 percent disability 
rating under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine.  There is also no 
evidence in either examination of any muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The Board also finds that a disability rating higher than 10 
percent was not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's complaints of constant low back 
pain.  However, the November 2002 VA examination report noted 
that pain was only present on forward flexion.  Neither the 
November 2002 or October 2003 VA examination reports found 
evidence of any weakness, fatigability, and incoordination.  
In light of these findings, there is simply no basis to 
assign a disability rating higher than 10 percent based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine prior to March 2005.  Id.

III.  Disability Rating Higher than 20 percent since March 
25, 2005

The RO increased the disability rating for the Veteran's 
lumbar spine disorder to 20 percent based on the findings of 
the March 2005 VA examination.  For the period subsequent to 
the March 2005 VA examination only the new regulations apply.  

Applying the General Rating Formula for Diseases and Injuries 
of the Spine criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the Veteran's low back disorder since March 2005.  
In other words, there is simply no evidence that his 
thoracolumbar spine is manifested by flexion limited to 30 
degrees or ankylosis of the entire thoracolumbar spine.

The evidence for consideration includes a March 2005 VA 
examination report, which does not shows flexion limited to 
30 degrees or ankylosis of the thoracolumbar spine. The March 
2005 VA examination found that the Veteran's lumbar spine 
demonstrated flexion of 65 degrees, extension of 20 degrees, 
lateral flexion of 30 degrees in both directions, and 
rotation of 30 degrees bilaterally for a combined range of 
motion of 205 degrees.  The VA examiner found a mild 
paravertebral muscle spasm and slightly increased kyphosis.  
Although the Veteran appears to have some loss of motion, his 
condition is still within the criteria for the 20 percent 
disability rating.

These findings clearly show that his thoracolumbar spine has 
flexion greater that 30 degrees.  And the fact that he has 
motion in every direction precludes a finding of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  While the March 
2005 examination report indicates that the Veteran's 
thoracolumbar spine exhibits less than the normal range of 
motion, it does nonetheless show motion in all directions 
(forward flexion, backward extension, lateral flexion to the 
right and left sides, and rotation to the right and left 
sides).  See 38 C.F.R. § 4.71a, Plate V (listing normal 
ranges of motion of the thoracolumbar spine for VA 
compensation purposes to be 90 degrees of flexion, 30 degrees 
of extension, 30 degrees of lateral flexion, and 30 degrees 
of rotation).  Thus, there is no basis to assign a disability 
rating higher than 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has again 
considered the Veteran's complaints of low back pain.  
However, although the March 2005 VA examination report found 
pain and mild fatigability on repetitive use, the examiner 
did not indicate that this further limited the Veteran's 
range of motion to less than 30 degrees of flexion necessary 
for a disability rating higher than 20 percent.  In light of 
these findings, there is simply no basis to assign a 
disability rating higher than 20 percent based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's low back disorder 
before March 2005 and for a disability rating higher than 20 
percent since March 2005. And as the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

IV.  Extraschedular Consideration 

The Board also finds that the schedular rating of 20 percent 
for the Veteran's low back disability is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In other words, there is no evidence the 
Veteran's low back disability has caused marked interference 
with his employment - meaning above and beyond that 
contemplated by his schedular rating, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  

In a September 2002 statement the Veteran claimed that he had 
worked as a store manager for 30 years and had recently been 
forced to quit because of his back pain.  At the February 
2009 Hearing, he testified that he had been forced into early 
retirement at the age of 62, after 10 years on the job, 
because his back condition would no longer allow him to 
unload the trucks.  This testimony is inconsistent with the 
various VA treatment records, which indicate instead that 
during this same time period he had many different jobs, 
relocated several times, had periods of unemployment and 
homelessness, and had in-patient treatment for alcohol 
dependence.  One record indicates he lost a job selling 
security systems in 2001 due to his alcohol abuse, so 
unrelated to his low back disability.  The Board sees no 
evidence that his low back disability is the direct cause of 
his unemployed status.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  The RO increased the Veteran's rating when the 
results of his March 2005 VA examination showed an increase 
was warranted.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the  low 
back disability prior to March 2005 is denied.

The claim for a rating higher than 20 percent for the low 
back disability since March 2005 also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


